Determination of respondent Police Commissioner, dated April 28, 1997, which revoked petitioner’s designation as a Special Patrolman, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Ira Gammerman, J.], entered February 4, 1998) dismissed, without costs.
Respondent’s determination that petitioner is unfit for the position of Special Patrolman is supported by substantial evidence, including petitioner’s own admission that he knocked down the complainant’s door and assaulted her. The nature of the incident supports the Hearing Officer’s conclusion to the effect that petitioner had a threshold for violence unacceptably low for a Special Patrolman (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The testimony of petitioner and the complainant, his girlfriend, stating that the incident was an isolated one raised issues of credibility, which were for the Hearing Officer to resolve (supra). Finally, the determination was based on substantial evidence even though the Hearing Officer did not hear live testimony but made his recommendation on the basis of taped sworn testimony (see, Matter of Abdur-Raheem v Mann, 85 NY2d 113, 120-121, 123; Matter of Butler v Coughlin, 193 AD2d 973, lv denied 82 NY2d 655). Concur — Ellerin, P. J., Nardelli, Williams and Rubin, JJ.